02-12-195-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00195-CR
 
 



Allen
  James Chiles
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From the 432nd District
  Court
 
of
  Tarrant County (1206769D)
 
February
  28, 2013
 
Opinion
  by Justice Dauphinot
 
(nfp)



 
JUDGMENT
 
This
court has considered the record on appeal in this case and holds that there was
no error in the trial court’s judgment.  It is ordered that the judgment of the
trial court is affirmed.
 
SECOND DISTRICT COURT OF APPEALS
 
 
 
By_________________________________
   
Justice Lee Ann Dauphinot
 
 
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00195-CR
 
 



Allen James Chiles


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 432nd
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Appellant
Allen James Chiles challenges the admission of his custodial statement because
there was no affirmative waiver of his constitutional rights included in the Miranda
warnings.[2]  When a pretrial motion
to suppress is denied, as in the case now before this court, the accused is not
required to object at trial to the admission of the evidence he sought to
suppress.[3]  When, however, he
affirmatively states during trial that he has “no objection” to the admission
of the complained-of evidence, as did Appellant, he forfeits any error in the
admission of the evidence at trial, despite any error in the pretrial ruling.[4] 
Consequently, Appellant presents nothing for review.  We overrule his sole
point and affirm the trial court’s judgment.
 
 
LEE ANN DAUPHINOT JUSTICE
 
PANEL: 
LIVINGSTON,
C.J.; DAUPHINOT and MCCOY, JJ.
 
LIVINGSTON,
C.J., concurs without opinion.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  February 28,
2013




[1]See Tex. R. App. P. 47.4.


[2]Miranda
v. Arizona, 384 U.S. 436, 475, 86 S. Ct. 1602, 1628 (1966).


[3]Moraguez v. State,
701 S.W.2d 902, 904 (Tex. Crim. App. 1986).


[4]See id.